877 F.2d 31
John SIMS, Plaintiff-Appellant,v.Harold FALK, et al., Defendants-Appellees.
No. 89-15356.
United States Court of Appeals,Ninth Circuit.
Submitted June 1, 1989.Decided June 9, 1989.

John Sims, Aiea, Hawaii, pro se.
Thomas D. Farrell, Deputy Atty. Gen., Honolulu, Hawaii, for defendants-appellees.
Appeal from the United States District Court for the District of Hawaii.
Before BROWNING, THOMPSON and LEAVY, Circuit Judges.

ORDER

1
Appellant appeals from the district court's order of February 28, 1989, denying his pretrial motion to hold appellees in contempt.  Such an order is not a final order.  See 28 U.S.C. Sec. 1291;  Sportmart, Inc. v. Wolverine World Wide, Inc., 601 F.2d 313, 316 (7th Cir.1979).  Therefore, the court, on its own motion, dismisses this appeal for lack of jurisdiction.  This appeal is dismissed.